Citation Nr: 1102505	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with erectile dysfunction and peripheral neuropathy of 
the lower extremities.

2.  Entitlement to a compensable rating for right knee strain 
prior to April 6, 2010.

3.  Entitlement to a rating in excess of 10 percent for right 
knee strain beginning April 6, 2010. 

4.  Entitlement to a compensable rating for left knee strain 
prior to March 14, 2008.

5.  Entitlement to a rating in excess of 10 percent for left knee 
strain beginning March 14, 2008.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 
1970 and from September 1983 to May 2000.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in which the RO continued a 20 
percent rating for diabetes mellitus with erectile dysfunction 
and peripheral neuropathy of the lower extremities, a 0 percent 
(noncompensable) rating for right knee strain, and a 0 percent 
(noncompensable) rating for left knee strain.   

In a September 2008 decision, the RO increased the Veteran's 
disability rating for left knee strain to 10 percent effective 
March 11, 2008.  (Subsequent decisions reflect that the RO 
changed the effective date for the 10 percent rating to March 14, 
2008.)  In an April 2010 decision, the RO increased the Veteran's 
disability rating for right knee strain to 10 percent effective 
April 6, 2010.  However, a veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the evaluations of the Veteran's right and 
left knee disabilities remain before the Board on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.




REMAND

In his December 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before the Board at the RO.  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Therefore, the case 
must be remanded to ensure that a hearing is scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing, at the earliest 
available opportunity.  The RO should notify 
the Veteran and his representative of the 
location, date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) (2010), 
and should associate a copy of such notice 
with the claims file.  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


